Citation Nr: 1758627	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-34 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (IHD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for Type 2, diabetes mellitus. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served in the United States Navy from September 1964 to September 1968.  

These issues come before the Board of Veteran's Appeals on appeal from a January 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office in Newark, New Jersey. 

The Board remanded this appeal in October 2015 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appears to assert that his IHD, hypertension, and diabetes are a result of exposure to herbicides as well as dirt and dust while serving during the Vietnam War.  The record confirms that he was on the U.S.S. Hornet, CVS-12, which was in the official waters of Vietnam intermittently, from May to October 1967, conducting surface-sub-surface surveillance coordination operations in "Yankee Station" in the Gulf of Tonkin, and traveling in Subic Bay, Lingayan Gulf, Bang Seon, and Sasebo.  See DPRIS Response, 6/27/17.  He asserts that his job, working on the flight line directly with aircrafts, exposed him to Agent Orange and/or "a fine dirt or dust around the engines."  See May 2011, Correspondence. 

Specifically, the Veteran reported that when aircrafts returned to the U.S.S. Hornet, he immediately performed inspections and service, but often had to first remove a fine dust or dirt around the engines, which was unlike any other dust he has ever encountered as a mechanic.  See May 2011, Correspondence.  In an unrelated psychiatric examination, he reported to the examiner that he could "feel the spray of Agent Orange," as "[t]hey were close to the shore." See June 2011, A&W Psychology Service Report.  Based on his assertions, it is difficult to discern if the Veteran is specifically claiming service connection based on herbicide exposure on the engines of the planes or exposure to dust or dirt on the engines of the planes.  Importantly, his DD Form 214 shows that he worked as an aircraft mechanic.  However, due to the lack of uncertainty as to what the Veteran is truly claiming and where the development has focused on exposure to herbicides as it relates to visitation in the Republic of Vietnam and being in the blue waters of the Republic of Vietnam, clarication is warranted to ensure that the correct development of the Veteran's claim is accomplished.  

In line with this clarification, inquiry must be made regarding the validity of the Veteran's assertions regarding direct exposure.  To this end, neither the Board, nor the Veteran, to include his representative, are competent to speak to such complex scientific matters as direct exposure to herbicides through working with the planes on the flight line, as well as dirt and dust.  Such matters must be addressed by the medical/scientific professionals with the appropriate education, experience, and training, in this specific field.  Therefore, an opinion, report, or other appropriate evidence must be obtained from an environmental toxicologist specializing in herbicides and related chemicals to address the issue of whether the Veteran was exposed to herbicides or toxic dust and dirt, during his active duty service.  

Following that, in the event the report finds the Veteran was exposed to herbicides and/or toxic dust or dust, a VA examination opinion must be obtained in regards to the Veteran's IHD, hypertension, and diabetes mellitus based on a theory of actual exposure to herbicides (as opposed to application of the presumption), as well as dirt and dust as described by the Veteran.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Thus, at this juncture, the Board finds that a remand is necessary for further evidentiary development.  Specifically, the Board will obtain an opinion from an appropriate specialist to determine what this particular Veteran's chances of exposure were to the environmental hazards of Agent Orange, taking into consideration his service duties and his specific statements of alleged exposure (i.e., via working on aircraft that have landed in Vietnam), and or dust and dirt as explained by the Veteran, once clarification has been received from the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any other evidence he has regarding exposure to Agent Orange and other herbicides while serving in Vietnam.  Specifically, ask the Veteran to clarify if he is arguing that he was exposed to Agent Orange/herbicides in the form of dust and/or dirt from working on planes AND/OR exposed to toxic dust and dirt working on airplanes that caused his disabilities.

2.  The AOJ should contact the appropriate department to attempt to verify the extent to which the Veteran's duties in service involved direct contact with aircraft, and whether such aircraft were likely to have had contact with herbicides or had toxic dust and dirt depending on the Veteran's response to #1.  The AOJ should determine whether it is possible to establish this Veteran's level of exposure to herbicides during the Veteran's tour of duty based on the facts of his case.  The AOJ should document in the file VA's attempts to verify such facts.  The Veteran should be notified of VA's efforts and be provided a reasonable opportunity to respond.

3.  Then, obtain an opinion, report, or other appropriate evidence from an environmental toxicologist specializing in herbicides, Agent Orange, and related chemicals, to include toxic dust or dirt depending on the Veteran's response to #1, to address the question of whether it is at least as likely as not (50 percent or greater probability) that the Veteran was exposed to herbicides, to include Agent Orange during service on the U.S.S. Hornet, by working with incoming and outgoing aircraft on the flight line (as well as toxic dust or dirt).

4.  Following completion of the above, if and only if there is an estimate of the Veteran's exposure to herbicides or opinion that it is at least as likely as not that he was actually exposed to herbicides, schedule an appropriate examination and opinion from a suitably qualified examiner for an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's IHD, hypertension or diabetes mellitus is related to his actual level of herbicide exposure in service.  The same should be answered as to toxic dirt or dust, depending on the Veteran's response to #1.

The examiner is asked to review the claims file.  In addition, the examiner is requested to comment on the toxicologist's report regarding exposure to herbicides, Agent Orange, and other related chemicals.

All opinions are to be supported with explanatory rationale.

5.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




